Mr. Justice McGowan.
I concur in the result. There was a complete chain of paper title ; deeds purporting to be for valuable consideration from Pope to Connor, and back again from Connor to Mrs. Pope. It is, however, perfectly clear that they were without consideration, fraudulent, and void. It is true that *574of this fraud Mrs. Utsey was entirely innocent. She had no connection whatever with it, or indeed knowledge of it. But, after some hesitation, I cannot resist the conclusion that there was, on the part of those who negotiated the purchase for Mrs. Utsey and paid her money, such a want of ordinary and proper care and inquiry as to prevent her from having the benefit of the plea of purchaser for valuable consideration without notice.